 Vehicle ldentificallon Number              Year                    Make                             Body Style
i GDJ7C1 C94F901425                         2004                    GMC                       CONVENTNAL CAB
                                                                                      Model
                                                                               C7500 C7C042
 Purchase Date               Issue Date                       PreviousTille Number/State                 nue Type
 1 i/08/2014               11/13/2014                         12111590079 NE                             OR!GlNAL
                                                   Color
                                                   WHI
 GVWR                            Capacity                     Odometer
                                                                                                  Legends
 Owner Name(s) And Address                                  EXEMPT
 FOX HOLDrNGS INC
 725 N FRONTIER RD
 PAPlLUON, NE 68046

                                                                                     Previous Ownerls)
                                                                           WILLIAMS RESTORATION CO
                                                                               PAPILLION, NE 68046

 1ST Lien
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 1ST FL
 SAN ANTONIO, TX 78265
 0077818               11/13/.2014
 2ND Lien




   Subsequent
   liens Filed




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                        Title Number
         00000000                                             SARPY                                         14317590104

  County Official
  RICH JAMES
  By:   LA

                                                                                           EXHIBIT
                                                           $17.00
                                                                                                                  v TITLE2 V lR!l ~9082-0.Hl


                                                                                                                                 Fox 0101
 Vehicle Identification Number              Year                  Make                               Body Style
1FDNF80C6WVA37171                           1998                 FORD                           CONVENTNALCAB
                                                                                        Model
                                                                      MED.HVY.CONVNTNL F800
 Purchase Date               Issue Date                       Previous Title Number/State               Title Type
 i 1/08/2014               11/13/2014                         65AA56549            IA                   ORIGINAL
                                                   Color
                                                   WHI
 GVWR                            Capacity                    Odometer
                                                                                                  Legends
 Owner Name(sl And Address
                                                            EXEMPT
 FOX HOLOfNGS !NC
 725 N FRONTIER RD
 PAPILLION, NE 68046


                                                                      W!LL!AMS       ~~~fo~}{1fi~N CO lNC
                                                                               GLENWOOD, IA 51534

  1STUen
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 1ST FL
 SAN ANTONIO.TX 78265
 00778i7                             11/13/2014
  2ND lien




   Subsequent
   Liens Flied




                                             NEBRASKA OM\/
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                        Title Number
                                                              SARPY                                         i43i759009i
         00000000
   County OffiCial
  RICH JAMES
  By;   LA


                                                           $17.00
                                                                                                                  VTITLE2 VlRO 09082!.llil


                                                                                                                                Fox 0102
 Vehicle Identification Number              Vear                     Make                              Body Style
1GCHC24U92E276i36                           2002              CHEVROLET                  Mooe!         PICKUP
                                                                      SILVERADO C2500 HEAVY DU
 Purc!iase Date              Issue Dare                        Previous Tftle Number!State                 Title Type
 ii/08/2014                i 1/13/2014                         65AA00067            IA                     ORIGINAL
                                                   Color
 GVWR
                                                   WHI
                                 Capacity                     Odometer
                                                                                                    Legends
 Owner Name{s} And Address                                  EXEMPT
 FOX HOLDfNGS INC
 725 N FRONTIER RD
 PAPILLION, NE 68046

                                                                                       Previous Ownerfal
                                                                        WILLIAMS RESTORATION CO !NG
                                                                              GLENWOOD, IA 51534

 1STUen
 WELLS FARGO BANK NA
 PO BOX6597i3, BLDG3071STFL
 SAN ANTONIO.TX 78265
 0077823              1i /l3i20l4
 2NO Lien




   Subsaqul'.)nt
   Llens file<!




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                          Tille Number
                                                              SARPY                                           14317590107
          00000000
  County Official
  RICH JAMES
  By:   LA

                                                           $ 17.00
                                                                                                                    VTlTLE2 VlRO 090S20Hl


                                                                                                                                Fox 0103
 Vehic;le ldentlftcation Number                Year                     Make                                 Body Style
i GCEC19X06Z302072                             2006             CHEVROLET                            40R EXTEND CAB
                                                                                            Model
                                                                                 SlLVERADO Ci500
 Purchase Date                lssµe D;ite                           Previous Hie Number/State                     TIUeType
 11/08/2014                 11/13/2014                              65AA56548          lA                         ORlGINAL
                                                      Color
                                                      SIL
 GVWR                             Ca pacit>/                     Odometer
                                                                i         3                              Legends
 O.w.ner Name(s}And Address
                                                               AC       Al
 FOX HOLDINGS JNC
 725 NFRONTlER RD
 PAPILLION, NE 68046

                                                                                          P.i:.evioy_s Owner)sl
                                                                      WILLIAMS RESTuH c;O INC OR JW!LL!AMS
                                                                               GLENWOOD, IA 51534

  1ST Lien
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 tST FL
 SAN ANTONIO,TX 78265
 0077834                               11/13/!::014
  2ND lien




   S11bseque11t
   Llens Filed




                                                NEBRASKA OMV
                                                TITLE RECEIPT




  Inventory Control Number                                           County                                          Title Number
                                                                    SARPY                                          i43i7590ii4
          00000000
   County Official
  RlCHJAMES
   By:   LA

                                                              $17.00
                                                                                                                          VTlTLE2 VtRO 09M20Hl


                                                                                                                                     Fox 0104
 Vehicle ldentlficallon Number              Year                    Make                          Body Style
i GGEC14V76E287437                          2006             CHEVROLET                            PJCKUP
                                                                                       Model
                                                                            SfLVE RADO C1500
 Purchase Date               Issue Dale                       Previous Tille Number/State            TIUe Type
 i 1/08/20i4               i i/13/2014                       11202590044 NE                          ORIGINAL
                                                   Color
                                                   WHl
 GVWR                            Capacity                     Odometer
                                                             145127                            Legends
 Owner Name(s) And Address                                  ACTUAL
 FOX HOLDINGS INC
 725 N FRONTIER RD
 PAPJLLION, NE 68046


                                                                        WILLIAMS A~~9rUO~~fif8N   !NCco
                                                                              PAPILLION, NE 68046

  1ST Lien
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 1ST FL
 SAN ANTON!O,TX 78265
 0077839               i 1l13/20i4
 2ND Lien




   Subsequent
   Ueris Flied




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                     Title Number
                                                              SARPY                                      i4317590ii9
         00000000
  County Official
  RICH JAMES
  By:   LA

                                                           $17.00
                                                                                                               VTlTLE2 VJRO 09082iJHl


                                                                                                                            Fox 0105
 Vehicle ldentiiicaiion Number              Year                    Make                              Body Style
1GCRKSE71DZ128252                           2013             CHEVROLET                         4DR EXTEND CAB
                                                                                       Model
                                                                           SILVERADO K1500 LT
 Purchase Date               Issue Date                       Previous Title Number/State                 Title Type
 11/08/2014                11/13/2014                         13326590162 NE                              ORIGINAL
                                                   Color
                                                   SIL
 GVWR                            Capacity                     Orlomeler
   7000                                                      31526                                 Legends
 Owner Name{s) And Address                                  ACTUAL
 FOX HOLDfNGS !NC
 725 N FRONTIER RD
 PAPILLION, NE 68046

                                                                                      Previous Owner(s\
                                                               WILLIAMS RESTORATION CO ORJWILUAMS
                                                                         PAPILLION, NE 68046

  1ST Lien
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 i ST FL
 SAN ANTON!O,TX 78265
. 0077812                            11/13/2014
 2ND Lien




  Subsequent
  Liens Filed




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  lnventory Control Number                                     County                                         Tille Number
                                                              SARPY                                          143i7590055
        00000000
  County Official
  RICH JAMES
  By: LA


                                                           $17.00
                                                                                                                   VTITLE2 >'1Rli 09032UHt



                                                                                                                                Fox 0106
 Vehicle Identification Number              Year                  Make                             Body Style
3GCEC14X46G2.63235                          2006             CHEVROLET                             PICKUP
                                                                                        Model
                                                                            SllVERADO Cl500
 Purchase Date               Issue Date                       Previous Title Number/Stale             Title Type
 11/08/2014                11/13/2014                          65AA i 0626         IA                 ORIGINAL
                                                   Color
                                                   Sll
 GVWR                            Capacity                     Odometer
                                                              i2561 I                           Legends
 Owner Name(s) And Address
                                                            ACTUAL
 FOX HOLDINGS INC
 725 N FRONTIER RD
 PAPILLION, NE 68046

                                                                                 Previous 0'fmerlsl .. .
                                                                           JEFFREY ALAN WILLIAMS
                                                                             GLENWOOD, !A 51534

  1STUen
 WELLS FARGO BANKNA
 PO BOX 659713, BLDG 307 iST FL
 SANANTONIO,TX 78265
 0077816               11/13/2014
  2ND Uen




   Subsequent
   Liens Filed




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  lnventoiy Control Number                                     County                                      Tille Number
                                                              SARPY                                       14317590075
         00000000
   Counly Official
  R!CHJAMES
  By:   LA


                                                           $ 17,00
                                                                                                                VTITLE2 VlR!l 090820Hl



                                                                                                                             Fox 0107
 Vehicle Identification Number              Year                    Make                              Body Style
1GDJ7C1 C94F901425                          2004                    GMC                        CONVENTNAL CAB
                                                                                       Model
                                                                               C7500 C7C042
 Purchase Date               Issue Date                       Previous Title Number/State                 Til.le Type
 11/08/2014                11/13/20i 4                        12111590079 NE                              ORIGINAL
                                                   Color
                                                   WHI
 GVWR                            Capacity                     Odome!er
                                                                                                   Legends
 O•;vner Name(sl And Address                                EXEMPT
 FOX HOLDfNGS INC
 725 N FRONTIER RD
 PAPILLION, NE 68046

                                                                                      Previous Owner(s)
                                                                           WILLIAMS RESTORATION CO
                                                                               PAPILLION, NE 68046

 1STUen
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 1ST FL
 SAN ANTON!O,TX 78265
 0077818               11/13/2014
 2ND Lien




   SubslJQuent
    liens Filed




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                         Title Number
          00000000                                            SARPY                                          14317590104

  County Official
  R!CHJAMES
  By:   LA


                                                           $17.00


                                                                                                                             Fox 0108
 Vehicle Identification Number              Year                  Make                              Body Style
1FDNF80C6WVA37171                           1998                 FORD                          CONVENTNAL CAB
                                                                                       Model
                                                                        MED.HVY.CONVNTNL F800
 Purchase Date               Issue Date                       Previous TiUe NumberlStale               Title Type
 1 i/08/2014               i 1/13/2014                         65AA56549          IA                   ORIGINAL
                                                   Color
                                                   WHl
 GVWR                            Capacily                     Odometer
                                                                                                 legends
 Owner Name(s} And Address                                  EXEMPT
 FOX HOLDfNGS INC
 725 N FRONTIER RD
 PAPILLION, NE 68046

                                                                                 PreviOU§.. Owner[§) -
                                                                        WILLIAMS RESTuRATluN CO INC
                                                                              GLENWOOD, IA 51534

  1ST Uen
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 3071ST FL
 SAN ANTON!O,TX 78265
 0077817               ii fi 3/2014
  2ND Lien




   Subsequent
   Uens Flied




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                       Title Number
                                                              SARPY                                        i43i759009i
         00000000
  County Official
  R!CHJAMES
  By:   LA


                                                           $ 17.00
                                                                                                                 VTITLE2 V1RO 090S2fJlO


                                                                                                                              Fox 0109
 Vehicle Identification Number              Year                    Make                             Body S!yle
1GCHC24U92E276i36                           2002             CHEVROLET                               PICKUP
                                                                                       Model
                                                                     SILVERADOC2500 HEAVY DU
 Purchase Date               Jssue Date                       Previous Title Number/Stam                 TIUe Type
 i l/08i2014               li/13/2014                         65AA00067           IA                     ORlGINAL
                                                   Color
 GVWR
                                                   WH!
                                 Capacity                     Odometer
                                                                                                  Legends
 Owner Name\s) And Address                                  EXEMPT
 FOX HOLDrNGS INC
 725 N FRONT! ER RD
 PAPILLION, NE 68046

                                                                                     Pre;dous Ownerfo}
                                                                        WILLIAMS REoTORATION CO INC
                                                                              GLENWOOD, IA 51534

 1STUen
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 3071ST FL
 SAN ANTONIO, TX 78265
 0077823               11/13/2014
 2NDUen




   Subsequent
   Liens Fil~d




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                        Tille Number
                                                              SARPY                                         14317590107
          00000000
  County Official
  RICH JAMES
  By;   LA


                                                           $17.00
                                                                                                                  VT1TLE2 VlROtl9082llH>


                                                                                                                               Fox 0110
 Vehlc!e !dentificatlon Number              Year                  Make                              Body Style
i GCEC19X06Z302072                          2006             CHEVROLET                          4DR EXTEND CAB
                                                                                        Model
                                                                            SILVERADO C1500
 Purchase Date               !ssue Date                       Previous Title Number/State              Title Type
 11/08/2014                11/13/2014                         65AA56548            fA                  ORlGINAL
                                                   Color
                                                   Sf l
 GVWR                            Capacity                    Odometer

 Owner Name(s) And Address                                  At0f3J~f                             Legends

 FOX HOLDfNGS INC
 725 N FRONTIER RD
 PAPILLION, NE 68046




  1ST Uen
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 IST FL
 SAN ANTONIO,TX 78265
 0077834                             11/13/2014
 2ND Uen




   Subsequent
   Liens Fifed




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                       Titre Number
                                                              SARPY                                        14317590114
          00000000
   County Official
  RICH JAMES
  By:   LA

                                                           $17.00
                                                                                                                 VTlTLE'.! VlRO 0908'.?0W


                                                                                                                              Fox 0111
 Vehicle Identification Number              Year                    Make                            Body Style
iGCEC14V76E287437                           2006             CHEVROLET                              PICKUP
                                                                                       Model
                                                                            S!LVERADO C1500
 Purchase Date               Issue Date                       Previous Tille Number/State               Title Type
 11/08/2014                11/13/2014                         11202590044 NE                            ORIGINAL
                                                   Color
                                                   WHI
 GVWR                            Capacity                     Odometer
                                                             145i27                              Legends
 OwnerName{sl And Address                                   ACTUAL
 FOX HOLDfNGS INC
 725 N FRONTIER RD
 PAPILLION, NE 68046

                                                                                     P@vious Owner(sl
                                                                        WILLIAMS Rt:STORATIDN CO INC
                                                                              PAPILLION, NE 68046

 1ST Lien
 WELLS FARGO BANK NA
 PO BOX 6597)3, BLDG 3071ST FL
 SAN ANTONlO,TX 78265
 0077839                             1i/13/2014
 2ND Uen



   Subsequent
   Liensfi!ed




                                             NEBRASKA. OMV
                                             TITLE RECEIPT




  Inventory Control Number                                     County                                       Title Number
         00000000                                             SARPY                                        14317590119

  County Official
  R!CHJAMES
  Sy: !,.A


                                                           $17.00
                                                                                                                 VTlTLE2.V !RO 0908201\l


                                                                                                                               Fox 0112
 Vehicle !dentificalion Number              Year                     Make                            Body Style
1GCRKSE71DZi28252                           2013              CHEVROLET                       4DR EXTEND CAB
                                                                                      Model
                                                                            SILVERADO K1500 LT
 Purchase Date               Issue Date                        Previous Tme Number/State                 Title Type
 11/08/2014                11/13/2014                         13326590162 NE                             ORIGINAL
                                                   Color
 GVWR
                                                   Sil
                                 Capacib;                     Odometer
   7000                                                        31526                              legends
 Owner Name(s) And Address                                   ACTUAL
 FOX HOLDfNGS INC
 725 N FRONTIER RD
 PAPJlllON, NE 68046

                                                                                     Previous Ovmerlsl
                                                                WILLIAMS RESTORATION CO ORJWILUAMS
                                                                               PAPILLION, NE 68046

  1ST Uen
 WELLS FARGO BANK NA
 PO BOX 6597i 3, BLDG 307 i ST FL
 SAN ANTON!O,TX 78265
 0077812                             11 /13/2014
 2ND Lien




   Subsequent
    Liens Fi!ed




                                             NEBRASKA OMV
                                             TITLE RECEIPT




  Inventory Control Number                                      County                                       TltfeNumber
                                                              SARPY                                         14317590055
          00000000
  County Official
  RICH JAMES
  By; LA


                                                           $ 17.00
                                                                                                                  VTlTLE2   ~'lRO   09082trHl



                                                                                                                                Fox 0113
 Vehicle Identification Number                Year                  Make                                 Body Style
3GCEC14X46G263235                             2006             CHEVROLET                                 PICKUP
                                                                                         Model
                                                                              S!LVERADO C1500
 Purchase Date                   Issue Date                     Previous Title NumbedS!ate                   Title Type
 i 1/08/2014               '1 i/13/2014                         65AA i 0626         !A                       ORIGINAL
                                                     Color
                                                     SlL
 GVWR                             Capacity                      Odometer

 Owner Namefsl And Address
                                                              Ab~Sll                                 Legends

 FOX HOLDrNGS INC
 725 N FRONTfER RD
 PAPILLION, NE 68046

                                                                                       Previqu~ Ov~qqr{s l
                                                                             JEFFREY ALAN WILLIAMS
                                                                               GLENWOOD, !A 51534

  1ST Lien
 WELLS FARGO BANK NA
 PO BOX 659713, BLDG 307 1ST Fl
 SAN ANTONIO.TX 78265
 0077816                               1 i/13/2014
  2NDLien




   Subsequent
   Liens Ried




                                               NEBRASKA OMV
                                               TITLE RECEIPT




  Inventory Control Number                                       Counly                                          Title Number
                                                                SARPY                                          14317590075
          00000000
   County Official
  RICH JAMES
   By;   LA

                                                             $ 17.00
                                                                                                                      VT!TLEZ VlRll ll'i08201ii



                                                                                                                                    Fox 0114
